Citation Nr: 1138560	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-39 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant qualifies as a surviving spouse, for the purposes of basic eligibility to Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966 and from September 1967 to May 1969.  The appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico.

In April 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2010).

The appellant contends that she is entitled to DIC, death pension, and accrued benefits, as the Veteran's surviving spouse.  The marriage certificate of the appellant and the Veteran indicates that they were married in Chihuahua, Mexico, in July 1966.  The marriage certificate was apparently recorded with the Chaves County clerk of the State of New Mexico in June 1967.  The Veteran's death certificate indicates that he died in April 2006, and that he was divorced at the time of his death.

During her April 2011 hearing, the appellant testified that she had been married to the Veteran since July 1966, and that they had never been divorced.  She added that they had lived apart on a number of occasions, but that they had reunited in Alabama from 1997 to 1999, at which time he left to go take care of his dying sister in New Mexico.  She added that when he left, he told her that he would be returning, but that he became ill while he was gone, and eventually died [in April 2006] without ever returning.  She suggested that the Veteran's death certificate had indicated that he was divorced because that was information provided to the certifying official by one of the Veteran's daughters.

In support of her claim, the appellant submitted lay statements from her neighbors and her son in which it was indicated that she had been married to the Veteran, and that when the Veteran had left Alabama, it was not under the auspices of never returning.

A Marriage Certificate dated in April 1963 shows that on April [redacted], 1963, the Veteran married a [redacted] in Chihuahua, Mexico.

In a claim for benefits received in March 1988, the Veteran indicated that he was divorced.  He further indicated that he had been married to a [redacted] from August 1975 to December 1978, and to a [redacted] from May 1981 to November 1987.  

A review of the Veteran's claims file shows that in various correspondence to VA dated from March 1988 to November 2000, the Veteran indicated that he was either single, never married, or divorced.  The record demonstrates that the Veteran lived in the Albuquerque, New Mexico; Roswell, New Mexico; Denver, Colorado; Westminister, Colorado; Aurora, Colorado; Montgomery, Alabama; and Abbeville, Alabama.

Careful review of the claims file does not reveal any divorce decree regarding the Veteran and the appellant, nor for any of the aforestated other marriages which apparently occurred during the time in which the appellant asserts that she had been married to the Veteran.  The appellant reports that she and the Veteran were never divorced.  In light of the foregoing, the Board finds that this matter is not yet ripe for disposition and additional development is required so as to clarify whether the Veteran and the appellant were married at the time of his death.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the vital records department of the states/counties/cities that the Veteran has been known to have resided, to specifically include Albuquerque, New Mexico; Roswell, New Mexico; Denver, Colorado; Westminister, Colorado; Aurora, Colorado; Montgomery, Alabama; and Abbeville, Alabama, and request any records determining whether a divorce of the Veteran and the appellant is of record.  An effort must also be undertaken to determine whether the marriages with [redacted], [redacted], and [redacted] were recorded and then terminated. (The Board notes that we have documentation concerning the marriage of [redacted] to the Veteran; however, there is no record on file of a divorce concerning this union).  All attempts to obtain this information must be documented in the Veteran's claims file.

2.  The RO/AMC shall contact the appropriate Courts which are associated with the Veteran's prior residences (Albuquerque, New Mexico; Roswell, New Mexico; Denver, Colorado; Westminister, Colorado; Aurora, Colorado; Montgomery, Alabama; and Abbeville, Alabama) and request any records regarding a divorce of the Veteran and the appellant, as well as divorce between the Veteran and [redacted].  All attempts to obtain this information must be documented in the Veteran's claims file.

3.  The RO/AMC shall obtain any administrative records from the Social Security Administration which would provide identifying information as to the dependents of the Veteran, to include any identified spouses covering the period of 1963 to April 2006.

4.  The Appellant should be given an opportunity to submit Social Security Records or Tax Forms in which she has listed the Veteran as her spouse.

5.  The RO/AMC shall determine whether an Income Verification Match (IVM) folder of the Veteran exists.  If such is available, it could be associated with the Veteran's claims file, in accordance with VA General Counsel 's Opinion, dated November 14, 1995, VAOPGCADV 29-95, for the authority of the Board to review the folder and for guidelines to be implemented in the safeguarding of the IVM folder in its transmittal to the Board.

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The RO/AMC will then readjudicate the appellant's claim taking into consideration the provisions of 38 C.F.R. §§ 3.50, 3.52, and 3.53.  In this regard, the RO/AMC should specifically include a discussion on whether continuous cohabitation is found under VA criteria if in fact there is no confirmed evidence of a divorce.  If it is determined that the appellant's marriage is deemed invalid by reason of a legal impediment, the RO/AMC should also address whether a claim has been filed by a legal surviving spouse who has been found entitled to a gratuitous death benefits covering a period prior to the Veteran's death.  

If the benefit sought on appeal remains denied, the appellant and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


